Appeal by the defendant from a judgment of the Supreme Court, Nassau County (Thorp, J.), rendered October 23, 1992, convicting him of murder in the second degree, conspiracy in the second degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements he made to the police.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, there is no evidence in the record that his confession was coerced, or that he was so ill prior to the time that he gave his statement that the voluntariness of the statement may be questioned (see, People v Anderson, 42 NY2d 35, 38). Moreover, a five-hour interrogation, in and of itself, does not render his eventual statement inadmissible (see, People v Tarsia, 50 NY2d 1, 11; see also, People v Abreu, 184 AD2d 707, 708). The record clearly indicates that the defendant was permitted to drink, eat, and go to the bathroom during the interview. During his videotaped confession, which was entered into evidence, he admitted that the police had treated him like a gentleman at all times.
The prosecutor’s remarks during summation constituted fair comment on the evidence or were legitimate responses to defense counsel’s summation (see, People v Galloway, 54 NY2d 396, 399).
Under the circumstances of this case, the sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either without merit or unpreserved for appellate review. Sullivan, J. P., Miller, Santucci and Altman, JJ., concur.